DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

Response to Arguments
3.	Applicant’s arguments, see REMARKS, filed on 01/11/2021, with respect to the rejections of claims 1-21 under 35 U.S.C. 103 as being unpatentable over Marinier et al., (Pub. No.: US 2014/0233396 A1), in view of Roy et al., (Pub. No.: US 2015/0230263 A1) have been fully considered and are persuasive.  Therefore, the final rejection dated 10/09/2020 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Marinier et al., (Pub. No.: US 2014/0233396 A1), in view of Jeong et al., (Pub. No.: US 2014/0328162 A1), and further in view of Roy et al., (Pub. No.: US 2015/0230263 A1).


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al., (Pub. No.: US 2014/0233396 A1), in view of Jeong et al., (Pub. No.: US 2014/0328162 A1), and further in view of Roy et al., (Pub. No.: US 2015/0230263 A1).

Regarding Claim 1,	 (Currently amended) A method comprising: 
performing data transmission with a high frequency (HF) base station through a beam by a user equipment (UE), which is selected among a set of beams, wherein the beam is considered as serving beam and the set of beams are considered as candidate beams; (Marinier, Fig. 1, [0026] The E-UTRAN RAN 20 indicates WTRU (UE) 100 and several evolved NodeBs (eNBs) 150)
determining a physical layer problem upon detection of one or more problem detection conditions on the beam; (Marinier, [0005]-[0007], The WTRU performs radio link monitoring and, upon detection of physical layer problems, increases its monitoring activity until it recovers from the physical layer problems, Figs. 3 and 4, [0035]-[0036] and [0042])
performing one or more a plurality of recovery procedures supervised by one or more a plurality of timers (Marinier, Fig. 4, Fig. 4, paragraph [0041] describes the procedure 400, initiating a recovery timer),
declaring a radio link failure detection upon concluding a failure of the one or more a plurality of recovery procedures.  (Marinier, Fig. 4, [0041] A radio link failure is declared (435))
In order to be more explicit Jeong in combination with Marinier discloses following:
 wherein the plurality of recovery procedures comprising a recovery of the serving beam and an initial beam alignment of the candidate beams; and (Jeong, Abstract, detecting radio link failure,   Figs. 2 [0025]-[0028], and 4, [0042]-[0056] describe radio link failure and recovery mechanism/methods (procedures) which suggest plurality of recovery procedures.  This also discloses about plurality of timers T310, T311, timer_1 and timer_2, plurality of carriers, serving cell/beam.  Fig. 5, [0057]-[0061], Fig. 6, [0062]-[0068] suggest UE configuration/procedure (method)).
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Marinier prior to the effective filing date of an application of the claimed invention with that of Jeong so that wherein the plurality of recovery procedures comprising a recovery of the serving beam and an initial beam alignment of the candidate beams.  The motivation to combine the teachings of Jeong would perform radio link failure and detection and recovery efficiently.  It would reduce UE’s power wastage. It would also reduce the delay for radio link connection and re-establishment.  (Jeong, [0002]-[0009])
Marinier and Jeong are not explicit about following:
serving beam and an initial beam alignment of the candidate beams;
However, Roy in combination with Marinier and Jeong disclose following:
serving beam and an initial beam alignment of the candidate beams; (Roy, Roy discloses about primary and secondary beam through paragraph [0079], Fig. 7a, [0023], [0107] disclose about 2 beams 703, 704 and selects a beam based on WTRU movement 700.  [0126] candidate beams)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Marinier and Jeong prior to the effective filing date of an application of the claimed invention with that of Roy so that serving beam and (Roy, [0002]-[0004])
 
Regarding Claim 2,	 (previously presented) The combination of Marinier, Jeong, and Roy disclose the method of claim 1, wherein candidate beams satisfy certain conditions, which comprising: a measured signal strength or quality is lower than a predefined threshold; channel status or channel quality are measured and reported to a network; an element of the candidate lists configured by the network.  (Marinier, [0098], [0103], [0110], [0115], [0117], [0122], [0139], and [0158] Marinier discloses about signal strength through various paragraphs, Roy, [0003] and [0077] measured signal strength)
  
Regarding Claim 3,	 (Currently amended) The combination of Marinier, Jeong, and Roy disclose the method of claim 1, wherein physical layer problem is detected  when the problem detection condition occurs for a number of consecutive times, and the problem detection condition comprising: one Qout is generated reusing radio link monitoring (RLM) procedure measuring the serving beam. (Marinier, [0005]-[0007], The WTRU performs radio link monitoring and upon detection of physical layer problems, increases its monitoring activity until it recovers from the physical layer problems, Figs. 3 and 4, [0035]-[0036] and [0042] Radio Link Monitoring (RLM) / RLM Procedure, Fig. 3, [0035]-[0036], Fig. 4, [0042], [0051], and [0070], [0078] and [0080])
 
Regarding Claim 4,	 (Original) The combination of Marinier, Jeong, and Roy disclose the method of claim 1, wherein the recovery procedure is a recovery detection procedure performed on the serving beam. (Marinier, [0005], [0055] and [0154] Recovery Procedures)
 
Regarding Claim 5,	 (Currently amended) The combination of Marinier, Jeong, and Roy disclose the method of claim 4, wherein the serving beam is recovered when one or more recovery condition occurred within a predefined period, and the recovery condition is that one Qin is generated reusing RLM procedure. (Marinier, Radio Link Monitoring (RLM) / RLM Procedure, Fig. 3, [0035]-[0036], Fig. 4, [0042], [0051] and [0070], [0078], and [0080])
  
Regarding Claim 6,	 (Original) The combination of Marinier, Jeong, and Roy disclose the method of claim 1, wherein the recovery procedure is a beam alignment procedure that the UE acquires a second beam of a serving cell for data transmission.  (Marinier, [0005], [0055], and [0154] Recovery Procedures, Roy, Roy discloses about beam orientation (alignment) through paragraphs [0070], Fig. 3B, [0094]-[0095], Fig. 4B, [0102], and [0135])
  
Regarding Claim 7,	 (Currently amended) The combination of Marinier, Jeong, and Roy disclose the method of claim 6, wherein using a dedicated resource for the beam alignment procedure when dedicated resources are available, and using a random access (RA) for the beam alignment procedure if when dedicated resources are not available.  (Marinier, [0008], [0098], [0111], [0130], [0141], [0166]-[0168] and [0173] Random Access (RA), Roy, Roy discloses about beam orientation (alignment) through paragraphs [0070], Fig. 3B [0094]-[0095], Fig. 4B [0102], and [0135])
  
Regarding Claim 8,	 (Original) The combination of Marinier, Jeong, and Roy disclose the method of claim 6, wherein using a random access (RA) for the beam alignment procedure. (Marinier, [0008], [0098], [0111], [0130], [0141], [0166]-[0168] and [0173] Random Access (RA), Roy, Roy discloses about beam orientation (alignment) through paragraphs [0070], Fig. 3B [0094]-[0095], Fig. 4B [0102], and [0135])
 
Regarding Claim 9,	 (Previously presented) The combination of Marinier, Jeong, and Roy disclose the method of claim 6 further comprising: selecting one or more best beams for the beam alignment procedure, wherein the one or more best beams are selected from the candidate beams.  (Roy, Abstract, [0003] Selecting a beam, Roy discloses about beam orientation (alignment) through paragraphs [0070], Fig. 3B [0094]-[0095], Fig. 4B [0102] and [0135])
 
Regarding Claim 10,	 (Currently amended) The combination of Marinier, Jeong, and Roy disclose the method of claim 1, further comprising performing one or multiple recovery procedures, wherein the recovery detection procedure on the serving beam is performed first and then the beam alignment procedure is performed when radio link of the serving beam is not recovered.  (Marinier, [0005], [0055] and [0154] Recovery Procedures, Roy, Roy discloses about beam orientation (alignment) through paragraphs [0070], Fig. 3B [0094]-[0095], Fig. 4B [0102], and [0135])
  
Regarding Claim 11,	 (Currently amended) The combination of Marinier, Jeong, and Roy disclose the method of claim 1, further comprising: skipping the recovery procedures when one or more skip conditions occur.  (Marinier, [0005], [0055] and [0154] Recovery Procedures, if there is no one or more conditions, the recovery module skips the recovery procedures)
  
Regarding Claim 12,	 (Previously presented) The combination of Marinier, Jeong, and Roy disclose the method of claim 11, wherein the skip conditions comprising: measured signal strength or quality of all beams are lower than a predefined threshold; channel status or channel quality of all beam are lower than a predefined threshold; recovery procedure is disabled by the network.  (Marinier, [0098], [0103], [0110], [0115], [0117], [0122], [0139], and [0158] Marinier discloses about signal strength through various paragraphs)
 
Regarding Claim 13,	 (Currently amended) The combination of Marinier, Jeong, and Roy disclose the method of claim 1, wherein radio link failure is declared when the recovery procedure fails and a radio resource control (RRC) connection reestablishment procedure is triggered. (Marinier, Fig. 4, [0041] A radio link failure is declared (435), [0005], Fig. 3, [0035], Fig. 4, [0041], [0055], Fig. 6, [0056], RRC connection re-establishment, [0005], [0055], and [0154]  Recovery Procedures)
 
Regarding Claim 14,	 (Currently amended) Marinier discloses a user equipment (UE) (Marinier, Fig. 1, [0026] E-UTRAN RAN 20 includes WTRU (UE) 100), comprising: 
a transceiver that transmits and receives high frequency (HF) wave signals from one or more HF base stations; (Marinier, [0028]  WTRU 100 includes a transceiver 265 which is in communication with processor 255 and the antenna 275 to facilitate transmission and reception of wireless communication)
a beam tracker that determines a beam used for data transmission among a set of beams and detects the physical layer problem on the beam, wherein the beam is considered as serving beam, and the set of beams are considered as candidate beams; (Marinier, [0005]-[0007], The WTRU performs radio link monitoring and, upon detection of physical layer problems, increases its monitoring activity until it recovers from the physical layer problems)
 a recovery module that performs one or more a plurality of recovery procedures supervised by a plurality of timers or a count number (Marinier, [0098], [0103], [0110], [0115], [0117], [0122], [0139], and [0158] Marinier discloses about signal strength through various paragraphs [0005], [0055], and [0154] Recovery Procedures),
a failure handler that declares a radio link failure concluding a failure of the one or more a plurality of recovery procedures. (Marinier, [0098], [0103], [0110], [0115], [0117], [0122], [0139], and [0158], Marinier discloses about signal strength through various paragraphs)
In order to be more explicit Jeong in combination with Marinier disclose following:
wherein the plurality of recovery procedures comprising a recovery of the serving beam and an initial beam alignment of the candidate beams; and (Jeong, Abstract, detecting radio link failure,   Figs. 2 [0025]-[0028], and 4, [0042]-[0056] describe radio link failure and recovery mechanism/methods (procedures) which suggest plurality of recovery procedures.  This also discloses about plurality of timers T310, T311, timer_1 and timer_2, plurality of carriers, serving cell/beam.  Fig. 5, [0057]-[0061], Fig. 6, [0062]-[0068] suggest UE configuration/procedure (method)).
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Marinier prior to the effective filing date of an application of the claimed invention with that of Jeong so that wherein the plurality of recovery procedures comprising a recovery of the serving beam and an initial beam alignment of the candidate beams.  The motivation to combine the teachings of Jeong would perform radio link failure and detection and recovery efficiently.  It would reduce UE power wastage. It would also reduce the delay for radio link connection and re-establishment.  (Jeong, [0002]-[0009])
Marinier and Jeong are not explicit about following:
;
However, Roy in combination with Marinier and Jeong disclose following:
serving beam and an initial beam alignment of the candidate beams; (Roy, Roy discloses about primary and secondary beam through paragraph [0079], Fig. 7a, [0023], [0107] disclose about 2 beams 703, 704 and selects a beam based on WTRU movement 700.  [0126] candidate beams)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Marinier and Jeong prior to the effective filing date of an application of the claimed invention with that of Roy so that serving beam and an initial beam alignment of the candidate beams.  The motivation to combine the teachings of Roy would perform and improve mmW beam tracking.  It would improve the predictions of the position of WTRU.  It would allow millimeter wave base station (mB) to appropriately select a beam.  It would perform directional signal strength measurements.  (Roy, [0002]-[0004])
 
Regarding Claim 15,	 (Currently amended) The combination of Marinier, Jeong, and Roy disclose the UE of claim 14 (Marinier, Fig. 1, [0026] The E-UTRAN RAN 20 includes WTRU (UE) 100), wherein the physical problem on the serving beam is detected when one or more problem detection conditions occurred within a predefined period, and the physical layer problem detection condition is that one Qout is generated reusing RLM procedure measuring the serving beam. (Marinier, [0005]-[0007], The WTRU performs radio link monitoring and, upon detection of physical layer problems, increases its monitoring activity until it recovers from the physical layer problems, Figs. 3 and 4, [0035]-[0036] and [0042], Radio Link Monitoring (RLM)/ RLM Procedure, Fig. 3, [0035]-[0036], Fig. 4, [0042], [0051], [0070], [0078], and [0080])
 
Regarding Claim 16,	 (Original) The combination of Marinier, Jeong, and Roy disclose the UE of claim 14 (Marinier, Fig. 1, [0026] The E-UTRAN RAN 20 includes WTRU (UE) 100), wherein the recovery procedure is a recovery detection procedure performed on the serving beam. (Marinier, [0005], [0055], and [0154] Recovery Procedures)
 
Regarding Claim 17,	 (Original) The combination of Marinier, Jeong, and Roy disclose the UE of claim 14 (Marinier, Fig. 1, [0026] The E-UTRAN RAN 20 includes WTRU (UE) 100), wherein the recovery procedure is a beam alignment procedure that the UE acquires a second beam of a serving cell for data transmission.  (Marinier, [0005], [0055] and [0154] Recovery Procedures, Roy, Roy discloses about beam orientation (alignment) through paragraphs [0070], Fig. 3B [0094]-[0095], Fig. 4B [0102], and [0135])
  
Regarding Claim 18,	 (Previously presented) The combination of Marinier, Jeong, and Roy disclose the UE of claim 17 (Marinier, Fig. 1, [0026] The E-UTRAN RAN 20 includes WTRU (UE) 100), wherein further comprising: a beam selector, for selecting one or more best beams for the beam alignment procedure, wherein the one or more best beams are selected from the candidate beams.  (Roy, Abstract, [0003] Selecting a beam, Roy discloses about beam orientation (alignment) through paragraphs [0070], Fig. 3B [0094]-[0095], Fig. 4B [0102] and [0135])
 
Regarding Claim 19,	 (Currently amended) The combination of Marinier, Jeong, and Roy disclose the UE of claim 14 (Marinier, Fig. 1, [0026] The E-UTRAN RAN 20 includes WTRU (UE) 100), further comprising: the recovery module performs one or multiple recovery procedures, wherein the recovery detection procedure on the serving beam is performed first and then the beam alignment procedure is performed when radio link of the serving beam is not recovered. (Marinier, [0005], [0055] and [0154] Recovery Procedures, Roy, Roy discloses about beam orientation (alignment) through paragraphs [0070], Fig. 3B [0094]-[0095], Fig. 4B [0102], and [0135])
 
Regarding Claim 20,	 (Currently amended) The combination of Marinier, Jeong, and Roy disclose the UE of claim 14 (Marinier, Fig. 1, [0026] The E-UTRAN RAN 20 includes WTRU (UE) 100), further comprising: the recovery module skips the recovery procedures when one or more skip conditions occur. (Marinier, [0005], [0055] and [0154] Recovery Procedures, if there is no one or more conditions, the recovery module skips the recovery procedures)
 
Regarding Claim 21,	 (Currently amended) The combination of Marinier, Jeong, and Roy disclose the UE of claim 14 (Marinier, Fig. 1, [0026] The E-UTRAN RAN 20 includes WTRU (UE) 100, wherein radio link failure is declared by the failure handler,  when the recovery procedure fails and a radio resource control (RRC) connection (Marinier, Fig. 4, [0041] A radio link failure is declared (435), [0005], Fig. 3, [0035], Fig. 4, [0041], [0055], Fig. 6, [0056], RRC connection re-establishment, [0005], [0055], and [0154]  Recovery Procedures)

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a)	Jeong et al., (Pub. No.: US 2020/0067589 A1), The reference is related to radio link monitoring, beam recovery and radio link failure handling.  The Abstract, paragraphs [0018], [0021], [0024], [0030]-[0035], [0048]-[0054], Fig. 4, [0056]-[0059], and Fig. 5, [0061]-[0062] have pertinent application related information including multiple beams, beam recovery procedures, RLF and multiple timers.
(b)	 Yoon et al., (Pub. No.: US 2019/0200249 A1), The reference is related to radio link recovery procedure.  The paragraphs [0161] perform a radio link recovery procedure [0166], [0174] multiple beams [0187], [0196], [0286], [0112]-[0113] timers T1 and T2, [0114] RLF, and various other passages have application related information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463